Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Application’s election of Group I, Claims 1-9, drawn to an ultra high-strength steel sheet, classified in class C22C38/00, in the reply filed on 10/14/2021 is acknowledged without traverse. Claims 10-18 are withdrawn from consideration as non-elected claims, claims 1-9 remain for examination, wherein claim 1 is an independent claim.

Claim Objections
Claims 2 and 6 are objected to because of the following informalities:  the “3refers” on line 7 in claim 2 should be amended as “3 refers”; the “100/m2of” on line 3 in claim 6 should be amended as “100/m2 of”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly ultra high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation of strength in claim 9 is suggested to add in the instant claims.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term "low deviations" and “excellent surface quality” in claim 1 is a relative term which renders the claim indefinite.  The term "low" and/or “excellent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Proper amendment is necessary.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, the limitation of “gloss of 10% or less” is unclear since it is unclear what measurement and what equipment are used for the gloss measurement, which may affect the result of the gloss measurement. Proper amendment or clarification is necessary.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda et al (JP 2010248601 A, listed in IDS filed on 3/16/2021, with on-line translation, thereafter JP’601).
Regarding claims 1 and 3-4, JP’601 teaches a hot-rolled steel sheet (abstract, par.[0040] of JP’601). The comparison between the alloy composition of #5 in table 1 of JP’601 and those disclosed in the instant claim are listed in the following table. All of the alloy composition disclosed by #5 in table 1 of JP’601 and microstructure (table 3 of JP’601) are within the claimed ranges as recited in the instant claims. JP’601 teaches the same alloy as claimed in the instant claims 1 and 3-4.

Element
From instant Claim 1 (wt%) 
From #5 in table 1 of JP’601 (wt%)
within range

C
0.03-0.08
0.05
0.05
Si
0.1-0.6
0.15
0.15
Mn
1.6-2.6
2.05
2.05
P
0.005-0.03
0.01
0.01
S
0.01 or less
0.001
0.001
Al
0.05 or less
0.030
0.030
Cr
0.4-2.0
0.4
0.4
Ti
0.01-0.1
0.079
0.079
Nb
0.005-0.1
0.035
0.035
B
0.0005-0.005
0.0010
0.0010
N
0.001-0.01
0.0035
0.0035
Fe
Balance
Balance
Balance
Microstructure (area %)
F + BF: 30-70
B: 25-65;


B: 41;


B: 41;


From claim 3 (wt%)
From #5 in table 1 of JP’601 (wt%)

At least one as tramp element
Cu, Ni, Mo, Sn, and Pb: total: 0.2 or less
Mo: 0.15
Mo: 0.15

From claim 4


Ceq
C+Si/30+Mn/20+2P+3S
0.10-0.24
About 0.18
About 0.18


Regarding claim 7, JP’601 provides example having thickness 2.6 mm after hot-rolling (par.[0058] of JP’601), which is within the claimed thickness range.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’601.
Regarding the claimed Equation 1-3 in the instant claim 2,
.  

Claim(s) 2, 5, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’601 in view of Hara et al (US-PG-pub 2004/0031544 A, thereafter PG’544).
Regarding claim 2, all of the alloy composition disclosed by #5 in table 1 of JP’601 and microstructure (table 3 of JP’601) are within the claimed ranges as recited in the instant claim 1. The calculated values from the disclosure of #5 in table 1 of JP’601 meets the Equation 3, not the Equations 1-2. 

Element
From instant Claim 1 (wt%) 
From #E in table 1 of PG’544 (wt%)
within range

C
0.03-0.08
0.05
0.05
Si
0.1-0.6
0.10
0.10
Mn
1.6-2.6
1.96
1.96
P
0.005-0.03
0.004
0.004
S
0.01 or less
0.0010
0.001
Al
0.05 or less
0.020
0.020
Cr
0.4-2.0
0.60
0.6
Ti
0.01-0.1
0.005
0.005
Nb
0.005-0.1
0.009
0.009
B
0.0005-0.005
0.0010
0.0010
N
0.001-0.01
0.0015
0.0015
Fe
Balance
Balance
Balance

From claim 2
Calculated form N=0.0015
Within or close to 
Equation 1
3.4N ≤ Ti ≤ 3.4N+0.05
0.005-0.055 


Equation 2
6.6N-0.02 ≤ Nb ≤ 6.6N
-0.0101 to 0.0099
About 0.009
About 0.009
Equation 3
0.8N-0.0035 ≤ B ≤ 0.8N
-0.0023 to 0.0012
About 0.001
About 0.001

From claim 5
From #E in table 3 of PG’544 (wt%)

Average short-axis length
1-5 m
Average size of grain diameter: 4.6 m
4.6 m


Regarding claim 5, PG’544 provides the average grain size 4.6 m of prior austenite phase for #E in table 3 of PG’544, which overlaps the claimed average short axis length range of formed ferrite as recited in the instant claim. Overlapping in the grain size creates a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the grain size of the formed ferrite phase from the disclosure of PG’544 since the prior austenite grain size decides the grain size dimensions of the after formed ferrite phases in the heat-treatment process of the steel sheet.  
Regarding claim 9, the claimed properties in the instant claim fully depend on the alloy composition and microstructure. JP’601 in view of PG’544 teaches the same alloy composition with the same microstructure and meet all of the claimed relationship as claimed in the instant claims 1-4, the claimed properties would be highly expected in the alloy of JP’601 in view of PG’544. MPEP 2112 01 and 2145 02. Actually, PG’544 provides .

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’601 in view of Matsuda et al (JP 2011241456 A, listed in IDS filed on 1/3/2020, with on-line translation, thereafter JP’456).
Regarding claim 6, JP’601 does not specify the claimed precipitates and distribution as recited in the instant claim. JP’456 teaches a hot-rolled steel sheet with all of the major alloy composition ranges (abstract, claims, and par.[0025]-[0039] of JP’456) and the microstructures (abstract and claims of JP’456), which overlaps the claimed alloy composition and microstructures in the instant claim 1 (as shown in the following table). MPEP 2144 05 I. JP’456 specify including Ti and/or Nb precipitates as carbides and/or nitrides (par.[0033]-[0034] and cl.2 of JP’456), which reads on the precipitates’ size and overlaps the claimed precipitates density. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the particle size and density of the precipitates as demonstrated by JP’456 for the alloy of JP’601 in order to obtain very fine and highly anisotropic steel structure (par.[0032]-[0035] of JP’456).


From instant Claim 1 (wt%) 
From JP’456 (wt%)
overlapping range

C
0.03-0.08
0.03-0.12
0.03-0.08
Si
0.1-0.6
0.01-0.5
0.1-0.5
Mn
1.6-2.6
1.4-5.0
1.6-2.6
P
0.005-0.03
0.05 or less
0.005-0.03
S
0.01 or less
0.01 or less
0.01 or less
Al
0.05 or less
0.001-0.5
0.01 to 0.05
Cr
0.4-2.0
1 or less
0.4-1.0
Ti
0.01-0.1
0.50 or less
0.01-0.1
Nb
0.005-0.1
0.50 or less
0.005-0.1
B
0.0005-0.005
Trace amount
--
N
0.001-0.01
0.02 or less
0.001-0.01
Fe
Balance
Balance
Balance
Microstructure (area %)
F + BF: 30-70
B: 25-65;
M: 5 or less
F + BF: 30-94;
B: 5-39;
M+: 5-69
F + BF: 30-70;
B: 25-39;
M:5

From claim 6


Precipitates
Particle size
50 nm or less
1-20 nm
1-20 nm
Precipitates
density
5-100/m2
50 or more /m2 
50-100/m2


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’601 in view of Yasuhara et al (US 6,364,968 B2, thereafter US’968).
Regarding claim 8, JP’601 does not specify the claimed properties deviation as recited in the instant claim. US’968 teaches a high-strength hot-rolled steel sheet with a thickness of not more than 3.5 mm which has excellent stretch flange-ability and high uniformity in both shape and mechanical properties of the steel sheet (Abstract of US’968). All of the alloy composition ranges (Abstract, claims, and Col.5, ln.62 to Col.8, ln.24 of US’968) overlaps the claimed composition ranges 
Element
From instant Claim 1 (wt%) 
From US’968 (wt%)
overlapping range

C
0.03-0.08
0.05-0.30
0.05-0.08
Si
0.1-0.6
0.03-1.0
0.1-0.6
Mn
1.6-2.6
1.5-3.5
1.6-2.6
P
0.005-0.03
0.02 or less
0.005-0.02
S
0.01 or less
0.005 or less
0.005 or less
Al
0.05 or less
0.150 or less
0.05 or less
Cr
0.4-2.0
0.02-1 
0.4-1.0
Ti
0.01-0.1
0.005-0.2
0.01-0.1
Nb
0.005-0.1
0.003-0.2
0.005-0.1
B
0.0005-0.005
0.0005-0.040
0.0005-0.005
N
0.001-0.01
0.02 or less
0.001-0.01
Fe
Balance
Balance
Balance



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571) 270-1884.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734